147 Ga. App. 500 (1978)
249 S.E.2d 315
GARRETT
v.
THE STATE.
56260.
Court of Appeals of Georgia.
Submitted September 18, 1978.
Decided October 12, 1978.
*502 Smith, Egerton & Longabaugh, B. J. Smith, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Assistant District Attorney, for appellee.
SHULMAN, Judge.
Appellant was convicted of aggravated assault. The charge stemmed from an altercation between appellant, an employee of a wrecker service, and the owner of a car *501 which had been impounded by the wrecker service.
1. Appellant's first enumeration complains of the trial court's action in sustaining an objection to testimony by appellant's son. The witness, who was present when the altercation occurred, stated that the trouble was caused by the alleged victim. Upon objection by the prosecuting attorney that the testimony was a conclusion, the trial court ruled the statement inadmissible and instructed the jury to disregard it. We find no error in that ruling.
Appellant raised justification and self-defense as defenses. Under those circumstances, the question of who caused the violent confrontation was an issue of fact to be decided by the jury. The witness' opinion was, therefore, properly excluded. Mars v. State, 163 Ga. 43 (7) (135 S.E. 410). See also Hollis v. State, 97 Ga. App. 145 (2) (102 SE2d 610).
2. Appellant's second enumeration is that the verdict is against the weight of the evidence. Our only question is whether there is any evidence authorizing the verdict. Brooks v. State, 141 Ga. App. 725 (12) (234 SE2d 541). The evidence here was sufficient to support the verdict.
3. In his last three enumerations of error, appellant contends that the sentence of two years imprisonment was an abuse of discretion because there were no particular reasons given for the harshness of the sentence, because the sentence was not in accord with the sentences of others convicted of similar offenses, and because the sentence by its excessiveness and arbitrariness violates the constitutional prohibition against cruel and unusual punishment. Appellant's conviction for aggravated assault carried a possible maximum sentence of 10 years. Code Ann. § 26-1302. This court has no jurisdiction to review sentences which are within the statutory limits. Jackson v. State, 142 Ga. App. 565 (1) (236 SE2d 549).
Judgment affirmed. Bell, C. J., and Birdsong, J., concur.